56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Henry ANDERSON, Plaintiff-Appellant,v.Valentina REINER, et al., Defendants-Appellees.
No. 94-16743.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Henry Anderson appeals pro se the district court's dismissal with prejudice of his civil rights action pursuant to an order entered in Anderson v. Gebb, CV-F-92-5797-OWW declaring him to be a vexatious litigant and enjoining him from "filing any further actions in the Eastern District of California regarding his dispute with Calaveras County over the installation and inspection of a septic tank, as well as judicial proceedings that have followed."  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The order declaring Anderson to be a vexatious litigant and enjoining him from filing further actions concerning the septic tank is "based on adequate justification supported in the record and narrowly tailored to address the abuse perceived."  See De Long v. Hennessey, 912 F.2d 1144, 1149 (9th Cir. 1990).  The allegations in Anderson's amended complaint clearly involve his dispute with Calaveras County over the installation and inspection of a septic tank on his property.


4
We reject Anderson's unfounded allegations of judicial bias.  See Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1388 (9th Cir. 1988).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, Anderson's request for oral argument is denied.  Anderson's motion for permission to file a reply brief is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3